Dismiss and Opinion Filed October 21, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00237-CV

                    IN THE INTEREST OF S.C.E., A CHILD

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-54783-2020

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                             Opinion by Justice Carlyle
      Appellant has failed to file her brief despite being ordered to do so no later

than September 26, 2022 and being cautioned that failure to comply would result in

dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1),

42.3(b),(c). Accordingly, we dismiss the appeal. See id. 38.8(a)(1), 42.3(b),(c).




                                            /Cory L. Carlyle//
220237f.p05                                 CORY L. CARLYLE
                                            JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF S.C.E., A                 On Appeal from the 429th Judicial
CHILD                                        District Court, Collin County, Texas
                                             Trial Court Cause No. 429-54783-
No. 05-22-00237-CV                           2020.
                                             Opinion delivered by Justice Carlyle,
                                             Justices Molberg and Partida-Kipness
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 21st day of October 2022.




                                       –2–